Citation Nr: 0106930	
Decision Date: 03/08/01    Archive Date: 03/16/01

DOCKET NO.  99-24 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether the veteran's claim of entitlement to an 
increased evaluation for post-traumatic stress disorder 
(PTSD) with obsessive compulsive disorder, currently 
evaluated as 30 percent disabling, was timely appealed.

2.  Whether the combined evaluation of the veteran's service-
connected disabilities, currently calculated as 60 percent, 
is correct.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1961 to 
January 1964 and from January 1967 to March 1970.  Service in 
Vietnam is indicated by the evidence of record.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
which assigned a combined disability rating of 60 percent for 
the veteran's service-connected disabilities.  The veteran 
subsequently perfected a timely appeal regarding the 
propriety of his combined 60 percent evaluation.

In the August 1999 decision, the RO granted service 
connection for PTSD with obsessive compulsive disorder and 
assigned a 30 percent disability rating.  In September 1999, 
the veteran submitted a statement in which he disagreed with 
the 30 percent disability rating assigned for his PTSD.  The 
issue of whether the veteran subsequently submitted a timely 
Substantive Appeal with respect to that issue will be 
discussed below.

The Board also notes that on several occasions, the veteran 
has challenged what he has characterized as the RO's 
reduction of disability ratings that had been in effect for 
over twenty years.  [Under governing law, a disability which 
has been continuously rated at any evaluation of disability 
for 20 or more years for VA compensation purposes may not be 
reduced except upon a showing that such rating was based on 
fraud.  See 38 U.S.C.A. § 110 (West 1991); 38 C.F.R. § 
3.951(b) (2000)].   

The Board has reviewed the complete record, however, and can 
find no indication that the RO ever reduced any of the 
veteran's assigned disability ratings.  The specific ratings 
referred to by the veteran, a 40 percent rating for a right 
below-the-knee amputation and a 10 percent rating for 
limitation of extension of the right knee, have remained 
unchanged since the veteran was initially granted service 
connection for these disabilities in 1970.  It appears that 
the veteran's belief that these disability ratings were 
reduced arose out of a misunderstanding on his behalf 
regarding the method by which VA's calculates combined total 
schedular evaluations.  

Therefore, the Board finds that the RO was correct in 
construing the veteran's statements to be an expression of 
the veteran's disagreement with the propriety of his combined 
60 percent disability rating for his service-connected 
disabilities.  
The Board will address the veteran's contentions in this 
regard as part of its evaluation of his combined rating 
claim, discussed below.

Furthermore, because the RO has never reduced any of the 
veteran's disability evaluations, the Board finds that there 
is no need to refer any restoration claims to the RO based 
upon these statements by the veteran.

As a final preliminary matter, in a VA Form 9 submitted in 
February 2000, the veteran indicated that he wished to appear 
at a personal hearing before a member of the Board at the RO.  
However, in a signed statement submitted in June 2000, the 
veteran withdrew that request.


FINDINGS OF FACT

1.  The veteran failed to submit a timely Substantive Appeal 
regarding the issue of entitlement to an increased evaluation 
for PTSD with obsessive compulsive disorder.

2.  The veteran is currently service-connected for a right 
below-the-knee amputation, evaluated as 40 percent disabling; 
PTSD with obsessive compulsive disorder, evaluated as 30 
percent disabling; limitation of extension of the right knee, 
evaluated as 10 percent disabling; post-operative scars for 
exploration and vascular graft of the right thigh, evaluated 
as noncompensable; scars of the left thigh, donor site, 
evaluated as noncompensable; hemorrhoids, internal and 
external, evaluated as noncompensable; and hepatitis C, 
evaluated as noncompensable.
CONCLUSIONS OF LAW

1.  Because the veteran failed to submit a timely Substantive 
Appeal regarding the issue of entitlement to an increased 
evaluation for PTSD with obsessive compulsive disorder, 
currently evaluated as 30 percent disabling, the Board has no 
jurisdiction over the matter and the appeal must be 
dismissed.  38 U.S.C.A. §§ 7104, 7105 (West 1991); 38 C.F.R. 
§§ 20.200, 20.202, 20.302 (2000).

2.  The criteria for a combined service-connected disability 
evaluation in excess of 60 percent have not been met.  
38 U.S.C.A. § 4.25 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will first address the 
factual background underlying the veteran's claims.  The 
Board will then separately address the issues on appeal.

Factual Background

The record reflects that in March 1970, the RO granted 
service connection for a right below-the-knee amputation and 
assigned a 40 percent disability rating.  By that decision, 
the RO also granted service connection for limitation of 
extension in the right knee and assigned a 10 percent 
disability rating.  The veteran was assigned a combined 
disability rating of 50 percent based upon these service-
connected disabilities.

In subsequent rating decisions, the RO also granted service 
connection for post-operative scars for exploration and 
vascular graft of the right thigh; scars of the left thigh, 
donor site; hemorrhoids, internal and external; and hepatitis 
C.  Because noncompensable evaluations were assigned for each 
of these disabilities, the veteran's combined disability 
rating remained at 50 percent.

In an August 1999 rating decision, the RO granted service 
connection for PTSD with obsessive compulsive disorder and 
assigned a 30 percent disability rating.  The veteran was 
notified of this decision in a letter dated August 18, 1999.  
With this letter, he was provided with both his procedural 
and appellate rights via an attached VA Form 4107.  In the 
August 1999 rating decision, the RO recalculated the 
veteran's combined disability rating as 60 percent, based on 
the additional rating due to PTSD.  The veteran's previously 
service-connected disabilities were not addressed in the 
August 1999 decision. 

In September 1999, the veteran submitted a NOD in which he 
asserted that an increased disability rating was warranted 
based upon the severity of his service-connected mental 
disorder.  On November 4, 1999, the RO issued a SOC which 
addressed the veteran's claim of entitlement to an increased 
evaluated for PTSD with obsessive compulsive disorder.  In an 
attached letter, the RO informed the veteran that if he 
wished to continue his appeal with respect to this issue, he 
must complete and file the enclosed VA Form 9.  The RO 
advised the veteran that he should read the instructions that 
come with the VA Form 9 very carefully.

The veteran submitted a VA Form 9 in November 1999 in which 
he indicated that he had read the SOC and only wished to 
appeal "rating level reductions after twenty years of 
continuous benefits or rating at a particular level".  The 
veteran then went on to discuss why he believed that the RO 
had miscalculated when it had assigned a combined disability 
rating of 60 percent for his service-connected disabilities.  
The RO interpreted this communication from the veteran as a 
NOD as to the matter of the combined disability rating.  In 
January 2000, the RO issued a SOC in which it addressed the 
issue of the propriety of the veteran's combined evaluation 
of 60 percent for his service-connected disabilities.  In an 
attached letter, the RO informed the veteran that if he 
wished to continue his appeal with respect to this issue, he 
must complete and file the enclosed VA Form 9.  The RO 
advised the veteran that he should read the instructions that 
come with the VA Form 9 very carefully.  

Later in January 2000, the veteran submitted a copy of the 
November 1999 VA Form 9 in which he had indicated that he 
only wished to appeal "rating level reductions after twenty 
years of continuous benefits or rating at a particular 
level."  In February 2000, the veteran submitted another VA 
Form 9 in which he reiterated his desire to appeal only the 
issue of a rating reduction after twenty years of continuous 
rating at a particular level.  He asserted that he had been 
rated as 10 percent disabled for over twenty years due to 
limitation of extension in his right knee, but that the RO 
had reduced this rating in the August 1999 rating decision.

There was no subsequent communication from the veteran 
bearing on the matter of an increased disability rating for 
his service-connected psychiatric disability.

In February 2001, the Board sent a letter to the veteran, 
informing him that it had raised the issue of whether he had 
submitted a timely Substantive Appeal regarding his claim of 
entitlement to an increased evaluation for PTSD with 
obsessive compulsive disorder, currently evaluated as 30 
percent disabling.  The Board further informed the veteran of 
the pertinent law and regulations regarding this issue, and 
of the basis of the Board's decision to raise the issue.  The 
veteran was informed that he and his representative had 60 
days to submit additional evidence and argument regarding 
this issue of the adequacy of his Substantive Appeal.  

Later in February 2001, the veteran submitted a signed 
statement in which he indicated that he had no evidence or 
written argument to present, and that he did not wish to 
request a hearing.

1.  Whether the veteran's claim of entitlement to an 
increased evaluation for PTSD with obsessive compulsive 
disorder, currently evaluated as 30 percent disabling, was 
timely appealed.

Relevant Law and Regulations

Pursuant to 38 U.S.C.A. § 7105(a), a request for appellate 
review by the Board of a decision by the RO is initiated by a 
Notice of Disagreement (NOD) and completed by a Substantive 
Appeal after a Statement of the Case (SOC) has been 
furnished. See 38 C.F.R. § 20.200.

A Substantive Appeal consists of a properly completed VA Form 
9, "Appeal to Board of Veterans' Appeals," or correspondence 
containing the necessary information.  If the Statement of 
the Case and any prior Supplemental Statements of the Case 
addressed several issues, the Substantive Appeal must either 
indicate that an appeal was being perfected as to all of 
those issues or must specifically identify the issues being 
appealed.  The Substantive Appeal should set out specific 
arguments relating to errors of fact or law made by the 
agency of original jurisdiction in reaching the determination 
being appealed.  Proper completion and filing of a 
Substantive Appeal are the last actions the appellant needs 
to take to perfect an appeal.  38 U.S.C.A. § 7105(a); 38 
C.F.R. § 20.202.

A Substantive Appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mails the SOC 
to the appellant, or within the remainder of the one year 
period from the date of mailing of the notification of the 
determination being appealed, whichever period ends later. 38 
U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b).  The date of 
mailing the letter of notification of the determination will 
be presumed will be presumed to be same as the date of that 
letter date of notice of the determination of the agency of 
original jurisdiction.  38 U.S.C.A. § 7105; 38 C.F.R. § 
20.302.  Notice for VA purposes is a written notice sent to 
the claimant's latest address of record.  38 C.F.R. § 3.1(q) 
(2000).

Under 38 U.S.C.A. § 7105(d)(3), the 60 day-period may be 
extended for a reasonable period on request for good cause 
shown.  In general, time limits within which claimants or 
beneficiaries are required to act to perfect a claim or 
challenge an adverse VA decision may be extended for good 
cause shown.  Where an extension is requested after 
expiration of a time limit, the action required of the 
claimant or beneficiary must be taken concurrent with or 
prior to the filing of a request for extension of the time 
limit, and good cause must be shown as to why the required 
action could not have been taken during the original time 
period and could not have been taken sooner than it was.  38 
C.F.R. § 3.109(b) (2000).

A request for an extension of the 60-day period for filing a 
Substantive Appeal, or the 60-day period for responding to a 
Supplemental Statement of the Case when such a response is 
required, must be in writing and must be made prior to 
expiration of the time limit for filing the Substantive 
Appeal or the response to the Statement of the Case.  The 
request for extension must be filed with the VA office from 
which the claimant received notice of the determination being 
appealed, unless notice has been received that the applicable 
records have been transferred to another VA office.  38 
C.F.R. § 20.303 (2000).

The United States Court of Appeals for Veterans Claims (the 
Court) has held that the formality of perfecting an appeal to 
the Board is part of a clear and unambiguous statutory and 
regulatory scheme which requires the filing of both a notice 
of disagreement and a formal appeal.  When an appellant fails 
to file a timely appeal, and does not request a extension of 
time in writing before the expiration of time for the filing 
of the substantive appeal, he or she is statutorily barred 
from appealing the decision of the agency of original 
jurisdiction.  Roy v. Brown, 5 Vet. App. 554, 556 (1993).  An 
application for review on appeal shall not be entertained by 
the Board unless it is in conformity with the provisions set 
forth above.  38 U.S.C.A. § 7108.  Under 38 U.S.C.A. § 
7105(d)(3), questions as to timeliness or adequacy of 
response shall be determined by the Board.

In Marsh v. West, 11 Vet. App. 468 (1998), the Court held 
that the Board must assess its jurisdiction prior to 
addressing the merits of a claim.  The Court further held, 
however, that it could be prejudicial to the veteran for the 
Board to address jurisdictional questions in the first 
instance without affording an appellant the right to present 
argument and evidence on those questions.  More recently, 
VA's General Counsel held that the Board has the authority to 
adjudicate or address in the first instance the question of 
timeliness of a substantive appeal, and may dismiss an appeal 
in the absence of a timely filed substantive appeal.  Under 
such circumstances, however, the General Counsel indicated 
that the claimant should be first afforded appropriate 
procedural protections to assure adequate notice and 
opportunity to be heard on the question of timeliness.  
VAOPGCPREC 9-99 (2000).

Analysis

Having reviewed the complete record, and for the reasons and 
bases set forth below, the Board finds that the veteran 
failed to perfect his appeal as to the issue of entitlement 
to a rating in excess of 30 percent for PTSD with obsessive 
compulsive disorder.

As noted above, an appeal must be perfected within one year 
of the date of notice of the initial rating or within 60 days 
of the issuance of a SOC, whichever period ends later.  One 
year from the date of notice of the initial rating decision 
in August 1999 was in August 2000.  Sixty days from the date 
of issuance of the SOC in November 1999 was in January 2000.

In this case, the record reflects that the veteran submitted 
a VA Form 9 in November 1999, which was received within one 
year of the date of notification of the August 1999 rating 
decision.  However, nothing within the text of this document 
addresses the issue of entitlement to a rating in excess of 
30 percent for PTSD with obsessive compulsive disorder.  
Rather, in this form, the veteran specifically indicated his 
desire to appeal "only" the issue of the propriety of his 
combined disability rating of 60 percent.  For this reason, 
the Board believes that the RO appropriately construed this 
document to be a timely NOD regarding the issue of the 
propriety of his combined rating.  

The Board is of course aware of the Court's holding in EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991) [VA's statutory duty 
to assist means that VA must liberally read all documents or 
oral testimony submitted to include all issues presented]; 
see also Douglas v. Derwinski, 2 Vet. App. 103, 109 (1992) 
[VA is obligated to consider all issues reasonably inferred 
from the evidence of record].
However, because the November 1999 VA Form 9 is devoid of any 
reference to the issue of an increased rating for PTSD, and 
because the veteran specifically indicated in this form his 
desire to appeal "only" the issue of the propriety of his 
combined disability rating of 60 percent, the Board finds 
that this document cannot constitute a timely Substantive 
Appeal regarding the issue of entitlement to an increased 
rating for PTSD with obsessive compulsive disorder.

The Board believes that similar reasoning applies to the VA 
Form 9 submitted in January 2000, which appears to be an 
exact duplicate of the document submitted in November 1999.  
Accordingly, the Board finds that the January 2000 VA Form 9 
also cannot constitute a timely Substantive Appeal regarding 
the issue of entitlement to an increased rating for PTSD with 
obsessive compulsive disorder.

With respect to the VA Form 9 submitted in February 2000, the 
Board notes that in this form, the veteran merely reiterated 
his desire to appeal "only" the issue of the propriety of 
his combined disability rating of 60 percent.  As with the VA 
Form 9 submitted in November 1999, there is no mention 
whatsoever of the veteran's claim of entitlement to an 
increased rating for PTSD with obsessive compulsive disorder.  
Accordingly, the Board finds that the VA Form 9 submitted in 
February 2000 also cannot constitute a timely Substantive 
Appeal regarding the issue of entitlement to an increased 
rating for PTSD with obsessive compulsive disorder.

In short, because the veteran discussed only the errors 
allegedly made by the RO in calculating his combined rating, 
and because in these forms the veteran specifically 
identified the propriety of his combined rating as being the 
only issue he wished to appeal, the Board finds that the 
three VA Forms 9 submitted between November 1999 and February 
2000 cannot constitute timely Substantive Appeals with 
respect to his claim of entitlement to an increased 
evaluation for PTSD with obsessive compulsive disorder.

The Board has been unable to identify any document filed 
within the requisite time period (by August 2000) which 
satisfied the requirements for perfecting an appeal as to the 
issues of entitlement to an increased rating for PTSD with 
obsessive compulsive disorder.  See 38 U.S.C.A. §§ 7105, 
7108; 38 C.F.R. §§ 20.200, 20.202, 20.302.  The veteran and 
his representative have pointed to no such communication.

The veteran's representative's October 2000 Appellant's Brief 
cannot constitute a timely substantive appeal as to the issue 
of entitlement to an increased disability rating for PTSD 
with obsessive compulsive disorder because it was filed well 
after the expiration of the one-year time limit to perfect an 
appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.

The evidence reflects that the veteran was advised of the 
necessity to file his appeal within one year from the date of 
notice of the initial rating or 60 days of the date of the 
statement of the case, and he was also advised of what was 
required of him if he needed more time to do so.  The veteran 
did not comply with the instructions set forth in the VA Form 
4107 provided in August 1999, nor did he comply with the 
instructions set forth in the cover letter which accompanied 
the November 1999 SOC.  Any request for an extension of time 
to file his appeal would have to have been filed on or before 
August 18, 2000.  See 38 C.F.R. § 20.303 (2000).  There is no 
evidence of record that the veteran ever requested an 
extension of time to file his appeal.

The Board is of course aware that the January 2000 VA Form 8, 
Certification of Appeal, lists two issues, including the 
issue of entitlement to increased rating for PTSD with 
obsessive compulsive disorder.  However, 38 C.F.R. § 19.35 
(2000) specifically provides that certification is for 
administrative purposes and does not serve to either confer 
or deprive the Board of jurisdiction of an issue.  It is the 
Board's responsibility to determine its own jurisdiction.  38 
U.S.C.A. § 7104; 38 C.F.R. § 20.203.

The law permits the Board to dismiss appeals which fail to 
allege specific error of fact or law in the determination 
being appealed.  38 U.S.C.A. § 7105(d)(5).  For the reasons 
and bases expressed above, the Board concludes that the 
veteran failed to perfect timely appeals concerning the issue 
of entitlement to an increased rating for PTSD with obsessive 
compulsive disorder.  Because the veteran has not complied 
with the legal requirement for perfecting an appeal, the law 
is dispositive of the issue and must be dismissed on that 
basis.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

Additional Matter

In general, VA has a duty to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for benefits.  See the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  However, VA is not required to provide assistance 
to a claimant if no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  As 
discussed in detail above, the Board has determined that 
veteran failed to comply with the legal requirement for 
perfecting an appeal.  Therefore, even if every effort were 
taken to assist the veteran, there would remain no reasonable 
possibility that such assistance would aid in substantiating 
his claim.  Accordingly, the Board concludes that there is no 
further duty to assist the veteran in the development of his 
claim.  

2.  Whether the combined evaluation of the veteran's service-
connected disabilities, currently calculated as 60 percent, 
is correct.

Relevant Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2000).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2000). 

The Schedule provides a formula for determining the total 
schedular rating available for a veteran's service-connected 
disabilities.  This is accomplished by providing a total 
combined disability rating.  A combined rating results from 
the consideration of the efficiency of the individual as 
affected first by the most disabling condition, then by the 
less disabling condition, then by other less disabling 
conditions, if any, in the order of severity.  38 C.F.R. 
§ 4.25.  

Under 38 C.F.R. § 4.26 (2000) when a partial disability 
results from disease or injury of both legs, the ratings for 
the disabilities of the right and left sides are combined as 
provided by 38 C.F.R. § 4.25, and 10 percent of this value is 
added before proceeding with further combinations, or 
converting to degree of disability.  The bilateral factor 
will be applied to such bilateral disabilities before other 
combinations are carried out and the rating for such 
disabilities including the bilateral factor are to be treated 
as one disability for the purpose of arranging in order of 
severity and for all further combinations.  

The United States Court of Appeals for Veterans Claims (the 
Court) has upheld the denial of a claim in a case where a 
veteran disputed the mathematically correct application of 
38 C.F.R. § 4.25 with no dispute as to the accuracy of the 
individual ratings.  See Tumaning v. Brown, 4 Vet. App. 160, 
161 (1993).

Analysis

As discussed above, the evidence shows that the veteran is 
currently evaluated as 40 percent disabled due to a right 
below-the-knee amputation; 30 percent disabled due to PTSD 
with obsessive compulsive disorder, and 10 percent disabled 
due to limitation of extension in the right knee.  
Noncompensable evaluations have been assigned for the 
veteran's remaining service-connected disabilities.  The 
combined disability rating, as calculated by the RO, is 62 
percent, which was rounded down to 60 percent pursuant to the 
provisions of 38 C.F.R. § 4.25.

The veteran has set forth several arguments in support of his 
claim that he is not receiving the proper total combined 
evaluation for his service-connected disabilities.  First, 
the veteran appears to be asserting that the RO must have 
erroneously reduced either his 40 percent disability rating 
for a right below-the-knee amputation or his 10 percent 
disability rating for limitation of extension in the right 
knee in order to reach its ultimate conclusion that a 
combined disability rating of 60 percent was warranted.  He 
contends that such action violates governing law, which 
provides that any disability which has been continuously 
rated at or above any evaluation of disability for 20 or more 
years for VA compensation purposes may not be reduced except 
upon a showing that such rating was based on fraud. 
38 U.S.C.A. § 110 (West 1991); 38 C.F.R. § 3.951(b) (2000).  
Further, the veteran is also asserting that when the 30 
percent evaluation assigned for his PTSD was added to his 
previous combined evaluation of 50 percent, the resulting 
combined rating should have been 70 percent, rather than 60 
percent.  Specifically, the veteran argues that by 
"multiplying" 50 percent and 30 percent, the resulting 
increase should have been "15 percent instead of 10 
[percent]".  He believes that the 15 should have then been 
rounded up to 20, which would give him a combined disability 
rating of 70 percent.

With respect to the veteran's first argument, although the 
veteran's perception of the law pertaining to protected 
ratings is correct, the record in this case does not reflect 
that the RO reduced either the 40 percent evaluation assigned 
for a right below-the-knee amputation or the 10 percent 
disability rating for limitation of extension in the right 
knee.  Although the veteran may be of the belief that such a 
reduction occurred, the record shows that these disabilities 
have in fact been continuously rated at 40 percent and 10 
percent, respectively, since he was initially granted service 
connection for them in 1970.  

The Board can only attribute the veteran's mistaken belief 
that his disability ratings were reduced to a 
misunderstanding on his part regarding the methods used by VA 
in calculating combined ratings.  As noted above, the rating 
schedule provides a specific formula in 38 C.F.R. § 4.25 for 
determining the total schedular rating available for a 
veteran's service-connected disabilities.  It is clear from 
the record that the RO correctly applied this formula by 
combining the veteran's compensable disability ratings of 
40 percent, 30 percent, and 10 percent in the order of their 
severity.   With the application of the combined ratings 
table, Table I, 40 percent combined with 30 percent leads to 
58 percent; 58 percent combined with 10 percent leads to 62 
percent; and 62 rounded to the nearest number divisible by 10 
results in a combined 60 percent evaluation.  See 38 C.F.R. 
§ 4.25.

With respect to the veteran's second argument, the Board 
notes that it is unclear precisely how the veteran arrived at 
his conclusion that "multiplying" his previous combined 
rating of 50 percent with the 30 percent recently assigned 
for his PTSD results in a "15 percent increase", which 
should have been rounded to 20 percent.  The validity of the 
veteran's underlying mathematical calculations are not 
relevant, however.  Determining an appropriate combined 
rating for a veteran's disabilities does not involve simply 
adding or multiplying disability ratings.  Rather, a 
veteran's disability ratings must be applied to the specific 
formula set forth in 38 C.F.R. § 4.25 for determining the 
total schedular rating.  As discussed immediately above, when 
the veteran's various compensable ratings are applied to the 
combined ratings table pursuant to the formula set forth in 
38 C.F.R. § 4.25, this results in a combined disability 
evaluation of 60 percent for all of the veteran's service-
connected disabilities.

In a case such as this where the law and not the evidence is 
dispositive, the claim must be denied because of lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

Additional Matter

As noted above, VA has a duty to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for benefits.  See the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  However, VA is not required to provide assistance 
to a claimant if no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  In this 
case, the veteran's claim challenging the propriety of his 
combined disability rating was denied based upon a lack of 
entitlement under the law.  Thus, even if every effort were 
taken to assist the veteran, there would remain no reasonable 
possibility that such assistance would aid in substantiating 
his claim.  Therefore, the Board concludes that there is no 
further duty to assist the veteran in the development of his 
claim.  


ORDER

The veteran did not file a timely Substantive Appeal 
regarding the issue of entitlement to an increased evaluation 
for PTSD with obsessive compulsive disorder, currently 
evaluated as 30 percent disabling.  This issue is not 
properly before the Board for appellate review and is 
accordingly dismissed.

Entitlement to a combined service-connected disability rating 
in excess of 60 percent under 38 C.F.R. § 4.25 is denied.  




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

